            Case 2:11-cv-05782-PD Document 711 Filed 05/15/20 Page 1 of 1




                                                       1818 MARKET STREET   SUITE 3402  PHILADELPHIA, PA
                                                                                                    19103
                                                                            215.320.6200 FAX: 215.981.0082
                                                                                  WWW.PIETRAGALLO.COM


                                                                               E-MAIL:   gja@Pietragallo.com
                                                                                         der@Pietragallo.com
                                          May 15, 2020

VIA ECF
William T. Hangley, Esquire
Hangley Aronchick Segal Pudlin & Schiller
One Logan Square, 27th Floor
Philadelphia, PA 19103-6933

        Re:     Johnson, et al. v. SmithKline Beecham, LLC, et al.,
                Case No. 2:11-cv-05782-PD and all related cases


Dear Special Master Hangley:

        We write on behalf of our client, Hagens Berman Sobol Shapiro LLP (“Hagens Berman”),
to request a telephonic status conference concerning the hearing tentatively set for the week of
June 8, 2020. Dkt. No. 710. A status conference would promote judicial efficiency and fairness by
enabling the parties and the Special Master to discuss the scope and logistics of the hearing.
Hagens Berman suggests that the conference be held at the Special Master’s convenience during
the week of May 18, 2020.

       Undersigned counsel has raised this request with counsel for all parties, and none has
objected to it.


                                                     Respectfully Submitted,

                                                     /s/ Douglas E. Roberts

                                                     GAETAN J. ALFANO
                                                     DOUGLAS E. ROBERTS
                                                     Counsel of Record for Hagens Berman
                                                     Sobol Shapiro, LLP

cc:     All counsel of record (via ECF)
        Plaintiffs John Marshall and Jose Navamuel (via email)
        Plaintiff Richard Anderson (via mail)
5231158v1



               OHIO                        PENNSYLVANIA                        WEST VIRGINIA
